Per Curiam.
*531AFFIRMED . See Sheppard v. State , 17 So.3d 275, 286-87 (Fla. 2009) (agreeing that a trial court may strike pro se rule 3.170(l ) motion as a nullity unless the motion "contains specific allegations that give rise to an adversarial relationship, such as misadvice, affirmative misrepresentations, or coercion that led to the entry of the plea"); Echeverria v. State , 33 So.3d 802, 804 (Fla. 1st DCA 2010) (holding that a defendant's "broad, general allegations of ineffectiveness of his counsel do not indicate misadvice, coercion, or misrepresentation that would require a hearing under Sheppard .").
Wolf, Winokur, and Jay, JJ., concur.